Order filed November 1, 2011.




                                            In The

                       Fourteenth Court of Appeals
                                       ____________

                                   NO. 14-11-00630-CR
                                     ____________

                      MERCEDEZ LESHION JONES, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                         On Appeal from the 232nd District Court
                                  Harris County, Texas
                             Trial Court Cause No. 1280521


                                           ORDER
       The reporter=s record in this case was due August 22, 2011. See Tex. R. App. P.
35.2. On September 19, 2011, the clerk of this court notified Brenda Burleigh, the court
reporter, the record had not been filed.

       No response was received. The record has not been filed with the court. We
therefore issue the following order.

       We order Brenda Burleigh, the court reporter, to file her portion of the record in
this appeal on or before November 18, 2011.

                                       PER CURIAM